                      Case 4:19-cv-08148-KAW Document 7 Filed 12/18/19 Page 1 of 1

 AO 121 (Rev. 06/16) (CAND version 8/18)


 TO: Register of Copyrights                                                   REPORT ON THE
     Copyright Office                                                 FILING OR DETERMINATION OF AN
     Library of Congress                                                     ACTION ON APPEAL
     Washington, D.C. 20559                                               REGARDING A COPYRIGHT

 In compliance with the provisions of 17 U.S.C. § 508, you are hereby advised that a court action or appeal has
 been filed on the following copyright(s):

 ☒ ACTION                                  ☐ APPEAL                COURT NAME AND LOCATION
                                                                   United States District Court
                                                                   Northern District of California
                                                                   1301 Clay Street
                                                                   Oakland, CA 94612
 DOCKET NO:                                DATE FILED:
 19-cv-08148-KAW                           12/13/2019
 PLAINTIFF:                                                DEFENDANT:
 Doucette                                                  Stone
     COPYRIGHT
                                            TITLE OF WORK                            AUTHOR OR WORK
 REGISTRATION NO.
 1. Not Provided                Not Provided                              Not Provided
 2.
 3.
 4.
 5.
In the above-entitled case, the following copyright(s) have been included.
 DATE INCLUDED                   INCLUDED BY:
                                 ☐ Amendment           ☐ Answer          ☐ Cross Bill         ☐ Other Pleading
    COPYRIGHT
                                            TITLE OF WORK                            AUTHOR OR WORK
 REGISTRATION NO.
 1.
 2.
 3.
In the above-entitled case, a final decision was entered on the date entered below. A copy of the order or
judgment together with the written opinion, if any, of the court is attached.
 COPY ATTACHED:                                  WRITTEN OPINION ATTACHED:                DATE RENDERED:
 ☐ Order   ☐ Judgment                            ☐ Yes   ☐ No


                                                                                           12/18/19
 Susan Y. Soong, Clerk                         (by) Deputy Clerk, Anthony J. Squillante    Date Rendered

Copy 1 – Upon initiation of action, mail copy to Register of Copyrights
Copy 2 – Upon filing of document adding copyright(s), mail copy to the Register of Copyrights
Copy 3 – Upon termination of action, mail copy to Register of Copyrights
Copy 4 – In the event of an appeal, forward copy to Appellate Court
Copy 5 – Case File Copy
